              Case 4:17-cv-06029-DMR Document 38 Filed 05/28/19 Page 1 of 5




 1   W. HARDY CALLCOTT (CABN 196373)
     hcallcott@sidley.com
 2   NAOMI A. IGRA (CABN 269095)
     naomi.igra@sidley.com
 3
     SIDLEY AUSTIN LLP
 4   555 California Street, Suite 2000
     San Francisco, CA 94104
 5   Telephone:     (415) 772-1200
     Facsimile:     (415) 772-7400
 6
 7   Attorneys for Plaintiff
     IMMIGRANT LEGAL RESOURCE CENTER
 8
 9
10                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11
12   IMMIGRANT LEGAL RESOURCE CENTER,            Case Number: 17-cv-06029-DMR
13          Plaintiff,                           JOINT STIPULATION TO CONTINUE
                                                 CASE MANAGEMENT CONFERENCE;
14          vs.                                  [PROPOSED] ORDER
15   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY; UNITED STATES
16   IMMIGRATION AND CUSTOMS
     ENFORCEMENT,
17
            Defendants.
18
19
20
21
22
23
24

25
26
27
28

     Stipulation and [Proposed] Order                       Case Number: 17-cv-06029-DMR
              Case 4:17-cv-06029-DMR Document 38 Filed 05/28/19 Page 2 of 5




 1          WHEREAS, on October 20, 2017, Plaintiff Immigrant Legal Resource Center (ILRC) filed a
 2   complaint under the Freedom of Information Act (FOIA), alleging that Defendants Department of
 3   Homeland Security (DHS) and Immigration and Customs Enforcement (ICE) failed to comply with
 4   their fundamental obligations under FOIA by neither issuing a determination within 30 days of
 5   ILRC’s June FOIA request nor producing responsive records;
 6          WHEREAS, on December 13 2017, Defendants produced 232 pages of documents and 10
 7   spreadsheets to Plaintiff, with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
 8          WHEREAS, on September 13, 2018, Defendants produced 569 pages of documents to Plaintiff,
 9   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
10          WHEREAS, on October 11, 2018, Defendants produced 531 pages of documents to Plaintiff,
11   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
12          WHEREAS, on November 16, 2018, Defendants produced 878 pages of documents to Plaintiff,

13   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
14          WHEREAS, on December 17, 2018, Defendants produced 852 pages of documents to Plaintiff,
15   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
16          WHEREAS, on January 30, 2019, Defendants produced 1,104 pages of documents to Plaintiff,
17   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
18          WHEREAS, on February 15, 2019, Defendants produced 1,110 pages of documents to Plaintiff,
19   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
20          WHEREAS, on March 6, 2019, Defendants produced 898 pages of documents to Plaintiff, with
21   portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
22          WHEREAS, on April 4, 2019, Defendants produced 874 pages of documents to Plaintiff, with
23   portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
24          WHEREAS, on April 12, 2019, an additional 33 pages of documents were produced to the

25   Plaintiff by the United States Marshals;
26          WHEREAS, on May 7, 2019, Defendants produced 941 pages of documents to Plaintiff, with
27   portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
28          WHEREAS, Defendants have agreed to continue processing documents at a rate of 1,000 pages

     Stipulation and [Proposed] Order                  1                  Case Number: 17-cv-06029-DMR
              Case 4:17-cv-06029-DMR Document 38 Filed 05/28/19 Page 3 of 5




 1   per month and expect to make their final release in June 2019;
 2          WHEREAS, the parties are meeting and conferring regularly, and wish to have more time to
 3   continue to work cooperatively toward a final resolution, which will likely involve meeting and
 4   conferring over some of the redactions and withholdings;
 5          WHEREAS, the parties agree that Plaintiff has reserved its right to challenge Defendants’
 6   asserted exemptions in this litigation;
 7          WHEREAS, a Case Management Conference is currently set for 1:30 p.m. on June 5, 2019;
 8          WHEREAS, the parties agree that continuing the current date for the Case Management
 9   Conference and associated deadlines to allow the parties to continue their settlement discussions will
10   serve judicial economy and conserve resources;
11          WHEREAS, a [Proposed] Order is filed concurrently herewith;
12

13          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the
14   parties, and the Court’s approval as to the following is hereby requested that: the June 5, 2019, Case
15   Management Conference be continued to September 25, 2019, or as soon thereafter as the Court’s
16   calendar will permit.

17   Dated: May 28, 2019                                    /s/   W. Hardy Callcott
                                                            Counsel for Plaintiff
18
19   Dated: May 28, 2019                                    /s/    Wendy M. Garbers
20                                                          Assistant United States Attorney
                                                            Counsel for Defendants
21
22
23
24

25
26
27
28

     Stipulation and [Proposed] Order                   2                   Case Number: 17-cv-06029-DMR
              Case 4:17-cv-06029-DMR Document 38 Filed 05/28/19 Page 4 of 5




                                                 CERTIFICATION
 1
            Pursuant to Local Rule 5-1(i)(3), the undersigned hereby attests that I have conferred with
 2
 3   Wendy M. Garbers, counsel for Defendants, regarding this filing. Ms. Garbers has represented that she

 4   concurs in the filing of this document and that I am authorized to file it on her behalf.
 5                                                           W. HARDY CALLCOTT
 6
      Dated: May 28, 2019                                     /s/ W. Hardy Callcott
 7                                                           W. Hardy Callcott
                                                             Counsel for Plaintiff
 8
 9
10
11
12

13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28

     Stipulation and [Proposed] Order                    3                   Case Number: 17-cv-06029-DMR
               Case 4:17-cv-06029-DMR Document 38 Filed 05/28/19 Page 5 of 5




 1                                           [PROPOSED] ORDER
 2            Having duly considered the Stipulation to Continue Case Management Conference filed by the

 3   parties in this action on May 28, 2019, (the “Stipulation”) and good cause showing:

 4            IT IS HEREBY ORDERED that for the reasons set forth in the Stipulation the June 5, 2019,

 5   Case Management Conference be continued to September 25, 2019, or as soon thereafter as the Court’s

 6   calendar will permit.

 7
 8   IT IS SO ORDERED.

 9
10   Dated:
                                                 HONORABLE DONNA M. RYU
11                                               UNITED STATES MAGISTRATE JUDGE
12                                               NORTHERN DISTRICT COURT OF CALIFORNIA

13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28

     [Proposed] Order Granting Stipulation               1               Case Number: 17-cv-06029-DMR
